In the

     United States Court of Appeals
                  For the Seventh Circuit
                      ____________________ 
No. 13‐3376 
JUAN E. LOPEZ‐ESPARZA, 
                                                           Petitioner, 

                                   v. 

ERIC H. HOLDER, JR., Attorney General of the United States, 
                                                  Respondent. 
                      ____________________ 
                                     
                 Petition for Review of an Order of the 
                    Board of Immigration Appeals. 
                           No. A200‐837‐118. 
                      ____________________ 

    ARGUED OCTOBER 8, 2014 — DECIDED OCTOBER 23, 2014 
                ____________________ 

   Before POSNER, FLAUM, and SYKES, Circuit Judges. 
    POSNER,  Circuit  Judge.  Juan  Lopez‐Esparza,  who  asks  us 
to  reverse  the  denial  of  his  petition  for  cancellation  of  re‐
moval, entered the United States illegally in 1999 from Mexi‐
co;  he  is  a  Mexican  citizen,  though  he  has  resided  in  the 
United  States  since  his  1999  entry  continuously  except  for 
several  visits  to  Mexico  between  2000  and  2008.  In  2010  he 
was  stopped  for  what  the  parties  call  a  “minor  traffic  of‐
fense”; it was driving without a license, but that would be a 
2                                                          No. 13‐3376 


minor offense if for example he had a license but had left it 
at home—we don’t know. The stop led to the discovery that 
he  was  an  illegal  alien,  and  the  institution  of  removal  pro‐
ceedings. 
    He conceded that he was removable but applied for can‐
cellation of removal on the ground that he “has been physi‐
cally present in the United States for a continuous period of 
not  less  than  10  years  immediately  preceding  the  date  of 
such application.” 8 U.S.C. § 1229b(b)(1)(A). The word “con‐
tinuous”  is  qualified  in  the  statute;  it  requires  only  that  the 
petitioner  for  cancellation  of  removal  not  have  “departed 
from the United States for any period in excess of 90 days or 
for  any  periods  in  the  aggregate  exceeding  180  days.” 
§ 1229b(d)(2).  The  petitioner  has  the  burden  of  proving  his 
entitlement  to  cancellation  of  removal  under  these  provi‐
sions by a preponderance of the evidence. See, e.g., 8 C.F.R. 
§ 1240.8(d). Furthermore, the continuous period of U.S. resi‐
dence terminates automatically when the alien receives a no‐
tice requiring him to appear for a removal hearing before an 
immigration  judge  because  he  is  suspected  of  being  an  ille‐
gal immigrant. 8 U.S.C. § 1229b(d)(1)(A). 
    At  his  hearing  before  an  administrative  law  judge, 
Lopez‐Esparza  testified  that  he  had  come  to  the  United 
States in May 1999, which was more than ten years before he 
received his notice to appear in August 2010 and applied for 
cancellation  of  removal  in  November  2010.  The  administra‐
tive  law  judge  credited  Lopez‐Esparza’s  testimony  about 
when he’d come to the United States, and so the only issue is 
the continuity of his residence here. 
    He testified that he’d taken three trips to Mexico during 
his  time  in  the  United  States,  the  first  lasting  from  late  in 
No. 13‐3376                                                            3 


2001  to  early  in  2002,  the  second  in  late  2002,  and  the  third 
early in 2008. The dates of departure and return that he gave 
would  if true have established that his  total time in  Mexico 
between 1999 and the present was only 114 days, with none 
of the trips having lasted longer than 90 days. The adminis‐
trative  law  judge,  however,  while  stating  that  he  did  “not 
believe  that  [Lopez‐Esparza]  may  necessarily  [have]  be[en] 
testifying falsely under oath,” denied cancellation of remov‐
al  on  the  ground  that  Lopez‐Esparza  “simply  cannot  recall 
dates with the necessary specificity to qualify him for cancel‐
lation  of  removal.”  The  Board  of  Immigration  Appeals  af‐
firmed the administrative law judge in a perfunctory order. 
    It’s  certainly  true  that  Lopez‐Esparza  could  not  “recall 
dates” well. He could not remember whether he’d returned 
to Mexico for the first time on the 18th, 20th, or 24th of De‐
cember  2001,  whether  his  subsequent  eight‐day  trip  to  Ti‐
juana had taken place late in 2002 or early in 2003 and lasted 
four to five days or eight days, and whether his 2008 trip had 
begun  in  January,  March,  or  February  and  lasted  a  little 
more than a month or, more precisely, five and a half weeks. 
The  only  document  submitted  in  the  proceeding  was  his 
Mexican  marriage  certificate,  dated  February  1,  2001.  The 
administrative  law  judge  thought  the  date  contradicted 
Lopez‐Esparza’s testimony that he had taken only three trips 
to  Mexico  since  coming  to  the  United  States.  But  he  may 
simply have gotten the year of his wedding wrong. His first 
return  to  Mexico,  which  he  said  took  place  in  December 
2001,  may  actually  have  taken  place  in  December  2000,  in 
which  event  he  presumably  had  remained  in  Mexico  from 
then  until  his  wedding  in  February  2001,  two  months  later, 
rather  than  making  a  separate  trip  then  to  get  married.  He 
testified  that  the  trip  he  thought  he’d  begun  in  December 
4                                                         No. 13‐3376 


2001  was  for  his  wedding;  since  the  wedding  had  actually 
taken place in February of that year, his departure from the 
United States had probably taken place at the end of the pre‐
ceding year, 2000. 
     He testified that he’d not left the United States for a total 
of more than 90 days, though apparently he was referring to 
his longest trip rather than aggregating the time of all three 
trips.  The  government  acknowledges  in  its  brief  that  “there 
is  no  indication  that  the  immigration  judge  did  not  believe 
Lopez[‐Esparza]’s statement” that he hadn’t left the country 
for  more  than  90  days  at  a  time.  The  best  guess  is  that  he 
spent a total of 137 days outside the United States—71 days 
on  the  first  trip,  8  days  on  the  second,  and  58  days  on  the 
third.  Other  possibilities  consistent  with  his  testimony  for 
the total time he spent in Mexico after coming to the United 
States are 120 days and 158 days. All three estimates are un‐
der the 180‐day cutoff. 
    The essential point, overlooked by the administrative law 
judge,  is  that  the  presence  of  uncertainty  about  the  exact 
start  and  end  dates  of  a  trip  need  not  create  uncertainty 
about whether the trip exceeded some cutoff. In this case the 
full range of uncertainty is below the 180‐day limit. 
    Lopez‐Esparza’s testimony was confused and confusing, 
but the issue should have been whether he had managed to 
establish by a preponderance of the evidence that he had not 
left the United States for a total of more than 180 days since 
coming  here.  The  administrative  law  judge  rested  his  deci‐
sion  on  the  fact  that,  given  Lopez‐Esparza’s  inability  to  pin 
down the precise dates of departure from and return to the 
United States, there could be no certainty that he hadn’t ex‐
ceeded  the  limit.  The  judge  should  have  asked  himself 
No. 13‐3376                                                            5 


whether it was more likely than not that Lopez‐Esparza had 
not  exceeded  the  limit;  for  that,  rather  than  certainty,  is  the 
correct  test  for  whether  a  proposition  (that  Lopez‐Esparza 
had not exceeded the 180‐day limit) has been established by 
a preponderance of the evidence. 
    The judge appears not to have appreciated the limitations 
of  recollection.  Many  people  have  trouble  remembering 
what they did a few days ago, let alone a decade ago. At the 
oral  argument  we  asked  the  government’s  lawyer  whether 
she had happened to travel outside the United States in 2001. 
She  said  she  had.  We  asked  her  how  long  she’d  spent  out‐
side  the  United  States.  She  didn’t  remember.  We  asked  her 
whether  she  had  any  records  that  would  show  how  long  a 
time she had spent abroad. She said she probably could ob‐
tain  such  records,  but  seemed  doubtful.  She  of  course  is  an 
educated  person—a  lawyer  in  federal  service.  Lopez‐
Esparza  is  a  ranch  hand.  As  an  illegal  immigrant  he  would 
be far less likely than the government’s lawyer to have travel 
records.  He may  well  have traveled  to  and  from  Mexico by 
stealth, in which event there would be no record of his cross‐
ing the border a decade ago. 
    The  administrative  law  judge  made  no  finding  that 
Lopez‐Esparza  was  lying.  He  seems  to  have  thought  that 
Lopez‐Esparza’s  only  problem  was  not  remembering  dates. 
Had  the  failure  of  memory  been  total—“I  know  I  visited 
Mexico  several  times,  but  I  don’t  know  how  many  times, 
how  long  any  of  the  visits  were,  what  the  aggregate  time 
was, or when the visits were, and I have no documents that 
cast  light  on  any  of  these  issues”—the  administrative  law 
judge would have had no choice but to deny the application 
for  cancellation  of  removal.  The  petitioner  in  our  hypothet‐
6                                                      No. 13‐3376 


ical  example  would  not  have  satisfied  his  burden  of  proof 
because he would not have produced any evidence at all to 
show  that  he’d  not  exceeded  the  90‐day  or  180‐day  limits. 
But  this  is  not  our  case.  Lopez‐Esparza  testified  at  length, 
and  the  problem  was  that  since  his  testimony  was  incon‐
sistent, though apparently innocently so, we don’t know ex‐
actly how much time he spent in Mexico. But, to repeat, the 
question  is  whether  it’s  more  likely  than  not  that  his  time 
there, though it can’t be pinpointed, did not exceed the stat‐
utory limit. 
    It’s difficult to prove a negative (“I have not spent more 
than 180 days in Mexico since 1999”), especially when it con‐
cerns  travel  dates  some  years  in  the  past  and  there  is  no 
documentation.  Allowance  for  this  difficulty  is  necessary  if 
the preponderance—the more likely than not—standard is to 
be  honored.  Lopez‐Esparza  presented  his  evidence,  which 
was weak but not nothing, and all the government did was 
point  out  the  weaknesses.  Some  evidence  would  seem  to 
preponderate  over  no  evidence.  We  do  not  say  that  Lopez‐
Esparza proved his case, but we do say that the administra‐
tive  law  judge  (seconded  by  the  Board  of  Immigration  Ap‐
peals) did not apply the correct standard. 
    We’ve left for last a question that one of the judges on the 
panel  raised  at  the  oral  argument:  whether  the  challenge  to 
the denial of Lopez‐Esparza’s petition is based on a claim of 
legal error. The courts have no jurisdiction to review denials 
of  relief  based  on  the  10‐year  continuous‐residence  rule.  8 
U.S.C.  §  1252(a)(2)(A).  Yet  “the  administrative  findings  of 
fact are conclusive  unless  any reasonable adjudicator  would 
be  compelled  to  conclude  to  the  contrary.”  §  1252(b)(4)(B) 
(emphasis  added).  The  government  acknowledges  that  this 
No. 13‐3376                                                           7 


is  the  correct  approach  for  us  to  take  in  reviewing  the  ad‐
ministrative  law  judge’s  decision  to  deny  relief  to  Lopez‐
Esparza for failing to present evidence of adequate specifici‐
ty concerning the dates on which he was in Mexico. A denial 
at  the  agency  level  of  a  petition  for  cancellation  of  removal 
based  on  ten  years  of  continuous  residence  in  the  United 
States  is  reviewable  by  us.  Nunez‐Moron  v.  Holder,  702  F.3d 
353, 358 (7th Cir. 2012). We’re not alone in so ruling, see, e.g., 
Garcia  v.  Holder,  732  F.3d  308,  312  (4th  Cir.  2013);  Acevedo‐
Aguilar v. Mukasey, 517 F.3d 8, 9 (1st Cir. 2008), and no con‐
trary precedents have been cited to us. 
    Even if this is wrong, it would not save the ruling deny‐
ing Lopez‐Esparza’s petition for review. Our ground for set‐
ting aside that ruling is not that the administrative law judge 
erred  in  finding  that  Lopez‐Esparza  had  failed  to  carry  his 
burden of proof, but that the judge applied the wrong stand‐
ard—the  standard,  of  his  invention,  that  imperfect  recollec‐
tion precludes a finding of continuous residence. That was a 
legal  error.  Perfect  recollection  isn’t  part  of  the  burden  of 
proving  continuous  residence,  and  it  couldn’t  be  because  it 
would  be  inconsistent  with  the  preponderance  standard.  8 
C.F.R.  §  1240.8(d).  A  witness‘s  testimony  may  reveal  a  bad 
memory  without  necessarily  vitiating  his  testimony  and  so 
preventing him from carrying his burden of proof. 
   The order of the Board of Immigration Appeals is vacat‐
ed and the case remanded to the Board.